84636: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20040: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84636


Short Caption:S. HILLS MEDICAL CTR., LLC VS. DIST. CT. GARCIACourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A845741Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerSouthern Hills Medical Center, LLCNathan R. Reinmiller
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


Real Party in InterestEmmanuel GarciaAndrew Thomas
							(Burris & Thomas)
						


RespondentErika D. Ballou


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


04/28/2022Filing FeeFiling fee paid. E-Payment $250.00 from Nathan R. Reinmiller. (SC)


04/28/2022Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)22-13532




04/28/2022AppendixFiled Appendix to Petition for Writ. (SC)22-13535




06/24/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/KP/MG. (SC)22-20040




07/19/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-22578




07/19/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View